DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 5, 6, 7, 9, 12, 13, 14, 17, 18, and 19 have been amended to remove antecedent basis issues.  The rejection of these claims under 35 U.S.C. 112(b) is withdrawn.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “body portion” in the tenth line of the claim.  It appears there should be a “the” before the word “body” because “a body portion” has already been introduced in line 5 of the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hofsommer (US20170051611A1).
As to claim 16, Hofsommer teaches a method for compressing first and second workpieces together (Paragraph 0009 teaches that the components are tensioned via a tie bar.  The tie bar is being interpreted as the elongate fastening member and components being interpreted as first and second workpieces.) comprising the steps of: passing an elongate fastening member through the first and second workpieces wherein a first end of the elongate fastening member is captured on an outer side of the first workpiece (Figure 2 teaches the elongate fastener (tie bar (2)) passes through a workpiece to the outer side.  The tie bar is captured on the outer side such that it can be tensioned on the second side by the tensioning nut (1).), and wherein a second end of the elongate fastening member is captured by a body portion and a load bearing member (Figure 2 teaches the elongate fastener (2) is surrounded and captured by a body portion (1 and 21) and a load bearing member (area where the lifting means (40) places the load when tensioning, listed as Load bearing member (A) in Figure A below).) , wherein a pressure chamber is defined between the load bearing member and the body portion (Figure 2 teaches a pressure chamber (not labeled) is located in cavity of the lifting means (40) and thus is located between the body portion (21) and the load bearing portion.); tensioning the elongate fastening member by applying hydraulic pressure to the pressure chamber such that the body portion is displaced from the load bearing member (Figure 2 teaches a hydraulic pressing structure (40) that presses on the outer side of the workpiece.  Paragraph 0031 teaches the lifting means (40) can be a hydraulic device.  This action tensions the tie bar (2) by pulling on the second end.  The pulling motion moves the body potion (1 and 21) away from the load bearing member.); and further tensioning the elongate fastening member with a plurality of jack bolts (Paragraph 0048 teaches that the clamping device (21), which houses the lifting means (40) is actuated first, then the screws are subsequently tightened and further tension the joint.) extending between the body portion and the load bearing member. (Figure 2 teaches the jack bolts (11) extend from the body portion to the contact surface that pass/extend through an area between the load bearing member and body portion.); whereby the tensioning of the elongate fastening member results in compressing the first and second workpieces towards each other. (Pulling on the tie bar (2) will cause the components, as discussed above, to tighten.)

Claim 16 is also rejected using an alternate interpretation of Hofsommer, specifically the load bearing member.
As to claim 16, Hofsommer teaches a method for compressing first and second workpieces together (Paragraph 0009 teaches that the components are tensioned via a tie bar.  The tie bar is being interpreted as the elongate fastening member and components being interpreted as first and second workpieces.) comprising the steps of: passing an elongate fastening member through the first and second workpieces wherein a first end of the elongate fastening member is captured on an outer side of the first workpiece (Figure 2 teaches the elongate fastener (tie bar (2)) passes through a workpiece to the outer side.  The tie bar is captured on the outer side such that it can be tensioned on the second side by the tensioning nut (1).), and wherein a second end of the elongate fastening member is captured by a body portion and a load bearing member (Figure 2 teaches the elongate fastener (2) is surrounded and captured by a body portion (1 and 21) and a load bearing member (area where the jack screw (11) places the load when tensioning, listed as Load bearing member (B) in Figure A below).) , wherein a pressure chamber is defined between the load bearing member and the body portion (Figure 2 teaches a pressure chamber (not labeled) is located in cavity of the lifting means (40) and thus is defined in an area between the top of the body portion (21) and the load bearing portion.); tensioning the elongate fastening member by applying hydraulic pressure to the pressure chamber such that the body portion is displaced from the load bearing member (Figure 2 teaches a hydraulic pressing structure (40) that presses on the outer side of the workpiece.  Paragraph 0031 teaches the lifting means (40) can be a hydraulic device.  This action tensions the tie bar (2) by pulling on the second end.  The pulling motion moves the body potion (1 and 21) away from the load bearing member.); and further tensioning the elongate (Paragraph 0048 teaches that the clamping device (21), which houses the lifting means (40) is actuated first, then the screws are subsequently tightened and further tension the joint.) extending between the body portion and the load bearing member. (Figure 2 teaches the jack bolts (11) extend from the body portion to the contact surface that pass/extend through an area between the load bearing member and body portion.); whereby the tensioning of the elongate fastening member results in compressing the first and second workpieces towards each other. (Pulling on the tie bar (2) will cause the components, as discussed above, to tighten.)

    PNG
    media_image1.png
    724
    1069
    media_image1.png
    Greyscale

Figure A, Examiner interpretation of Hofsommer, Figure 2 in relation to claim 16

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Percival-Smith (US5527015) in view of Hofsommer (US20170051611).
As to claim 1, Percival-Smith teaches a bolt tensioner (Figure 3, 40) including a body portion formed to engage an elongate fastening member or integrally formed therewith (Figure 3 teaches a body (41) that engages a fastener (15).); a load bearing member for applying force to a workpiece to be fastened and arranged for location about said elongate fastening member adjacent the body portion (Figure 3 teaches a load bearing member (42) that abuts the workpiece (13) and is adjacent to the body (41).); a pressure chamber between the load bearing member and the body portion arranged to displace the body portion from the load bearing member in response to hydraulic pressure (Figure 3 teaches a pressure chamber (52) that is arranged to displace the body from the load bearing member (42) in response to hydraulic pressure.); and wherein application of hydraulic pressure to the hydraulic chamber displaces the body portion from the load bearing member for tensioning said fastening member. (Col. 4, Line 65-Col. 5, Line 5 teaches that pressure is introduced into the sealed cavity to move the piston parts apart, and stretch the bolt. Thus Percival-Smith is capable of performing this intended use.)
Percival-Smith does not explicitly disclose a plurality of jack bolts extending between the body portion and the load bearing member adapted to displace the body portion from the load bearing member; and whereby subsequent tensioning of the elongate fastening member is applied by operation of the plurality of jack bolts. (Percival-Smith does disclose the use of elongated members (26) to provide pressing force during the tensioning.)
However Hofsommer teaches a multi jack tensioner with a plurality of jack bolts extending between the body portion and the load bearing member for further displacing the body portion from the load bearing member (Figure 2 teaches a plurality of jack bolts (11) that extend between the body (2) and the load bearing member (12).); and whereby subsequent tensioning of the fastening member is applied by operation of the jack bolts. (Paragraph 0048 teaches that the clamping device (21), which houses the lifting means (40) is actuated first, then the screws are subsequently tightened and further tension the joint.) (Paragraph 0030 teaches that clamping screws and hydraulic lifting devices are both used.)  
One of ordinary skill in the art would have been motivated to apply the known pressure and jack bolt tensioning technique of Hofsommer with the tensioning method of Percival-Smith in order to avoid exposing the clamping screw to the entire tensioning force or require the clamping screw to provide the entirety of the clamping force. (Hofsommer Paragraph 0029)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pressure and jack bolt tensioning technique of Hofsommer with the tensioning method of Percival-Smith because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 2, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein the body portion is formed with an axial recess to threadedly engage the elongate fastening member wherein the elongate fastening member comprises a bolt or stud. (Percival-Smith, Col. 4, Lines 3-5 teach the body (17) has internal threads indicated at 18 to engage with the bolt.  Figure 1 teaches the annular recess (area with axis 11).)

As to claim 3, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1 wherein the body portion is integrally formed with the elongate fastening member. (Percival-Smith, Figure 5 teaches the body portion (75) is integral with the fastener (71).)

As to claim 4, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein the load bearing member is formed as a piston arranged to cooperate with the body portion. (Percival-Smith, Figure 3 teaches the load bearing member (42) is formed as a piston arranged to cooperate with the body.)

As to claim 5, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein the load bearing member is formed as a load cell with which a piston cooperates that forces the body portion in use.  (Percival-Smith, Figure 2 teaches a load cell (25) that cooperates with the piston (26) that forces the body (17) in use.)

As to claim 6, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein the plurality of jack bolts comprises an annular array of jack bolts threadedly received through holes formed spaced uniformly from a longitudinal central axis of the body portion at spaced apart locations about an outer surface thereof. (Hofsommer, Figures 1 and 2 teach the jack bolts (11) are arranged circumferentially around a longitudinal center axis (L).  See Paragraph 0043)

As to claim 7, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein a piston is slidingly received into the body portion, and a pressure chamber between the body portion and piston to receive hydraulic fluid through a port and a fluid passage, wherein when the pressure chamber receives (Percival-Smith, Figure 1 teaches a piston (26) that is slidingly received in the body (17) and a pressure chamber (29) with a port (36) that forces the body (17) and piston (26) to separate when activated/filled.)

As to claim 8, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein each of the plurality of jack bolts is in threaded engagement with the body portion and projects from the body portion into compressive engagement with the load bearing member. (Hofsommer, Figure 2 teaches the jack bolts (11) are threaded into the body (1) and engage the load bearing member (12).  Paragraph 0044 teaches the bolts (11) are screwed into the body (1).)

As to claim 9, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein the load bearing member comprises the piston, a load cell, and a washer. (Percival-Smith, Figure 4 teaches the use of a piston (26), a load cell (25’) and a washer (64) in conjunction for the tensioning device.)

As to claim 10, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein the load bearing member comprises a load cell. (Percival-Smith, Figure 2 teaches a load cell (25) that cooperates with the piston (26) that forces the body (17) in use.)

As to claim 11, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1 wherein the loading bearing member comprises a washer.  (Percival-Smith, Figure 4 teaches the use of a piston (26), a load cell (25’) and a washer (64) in conjunction for the tensioning device.)

As to claim 12, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1 comprising a locking collar for maintaining a distance between the load bearing member and the body portion subsequent to removal of the hydraulic pressure. (Percival-Smith, Figure 2 teaches a locking collar (32) that engages the body (17) to halt movement.  Col. 5, Lines 7-14 teach the locking ring is used to hold the body when the pressure in the chamber is reduced.)

As to claim 13, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1 comprising at least one shim for maintaining a distance between the load bearing member and the body subsequent to removal of the hydraulic pressure. (Percival-Smith, Figure 4 teaches the use of multiple shims (64) placed in the open space created during tensioning.  Col. 7, Lines 29-33 teach the shims hold the apparatus when chamber pressure is reduced.)

As to claim 14, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein a port for entry of hydraulic pressure is positioned on a side outer periphery of a load cell along a plane perpendicular to the longitudinal central axis that does not intersect any jack bolt. (Percival-Smith Figure 3 teaches a side port for the hydraulic pressure.  Hofsommer, Figure 2 teaches a side port for the hydraulic pressure.)

As to claim 15, Percival-Smith in view of Hofsommer teaches the multi jack tensioner of claim 1, wherein a port is be positioned on a side outer periphery of a load cell along a plane perpendicular to the longitudinal central axis that intersects two jack bolts. (Percival-Smith Figure 3 teaches a side port for the hydraulic pressure.  Hofsommer, Figure 2 teaches a side port for the hydraulic pressure.  The plane that the port is located on is perpendicular to the longitudinal center axis (L) and intersects at least two of the bolts (11).)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pappas (US3424080) in view of Hofsommer (US20170051611).
As to claim 16, Pappas teaches a method of compressing first and second workpieces together comprising the steps of: passing an elongate fastening member through the first and second workpieces (Figures 1 and 2 teach an elongate fastening member (12) that is used to hold together first and second (crown (11)) workpieces.  Col. 1, Lines 46-50 teach the fasteners hold pieces of the device under compression.), wherein a first end of the elongate fastening member is captured on an outer side of the first workpiece (Col. 1, Lines 46-50 teach the fasteners hold pieces of the device under compression.  Col. 3, Lines 5-10 teach the fastener is pulled to tension, so it is inherently captured on the far side.), and wherein a second end of the elongate fastening member is captured by a body portion and a load bearing member (Figure 2 teaches the second end of the elongate fastening member (12) is captured by a body (25) and a load bearing member (16).), wherein a pressure chamber is defined between the load bearing member and the body portion (Figure 2 teaches a pressure chamber (designated as 31 in Figure 2) located between the load bearing member (16) and the body portion (25).); tensioning the elongate fastening member by applying hydraulic pressure to the pressure chamber such that body portion is displaced from the load bearing member (Figure 2 and Col. 3, Lines 5-10 teach the activation of the hydraulic system to move the body portion (25) away from the load bearing member (16).); and; whereby the tensioning of the elongate fastening member results in compressing the first and second workpieces towards each other. (Col. 3, Lines 1-10 teach tensioning of the tie rod (12) and that this pulls on the crown (11). Col. 1, Lines 46-50 teach the fasteners hold pieces of the device under compression.  Pulling on the tie rod (12) results in the pieces being pulled together and held.)
Pappas does not explicitly disclose further tensioning the elongate fastening member by torqueing a plurality of jack bolts extending between the body portion and the load bearing member.
However, Hofsommer teaches further tensioning the elongate fastening member with a plurality of jack bolts (Paragraph 0048 teaches that the clamping device (21), which houses the lifting means (40) is actuated first, then the screws are subsequently tightened and further tension the joint.) extending between the body portion and the load bearing member. (Figure 2 teaches the jack bolts (11) extend from the body portion to the contact surface that pass/extend through an area between the load bearing member and body portion.) Applying the known pressure AND jack bolt tensioning 
One of ordinary skill in the art would have been motivated to apply the known pressure and jack bolt tensioning technique of Hofsommer with the tensioning method of Pappas in order to avoid exposing the clamping screw to the entire tensioning force or require the clamping screw to provide the entirety of the clamping force. (Hofsommer Paragraph 0029)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pressure and jack bolt tensioning technique of Hofsommer with the tensioning method of Pappas because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Abbott (US6763570) in view of Hofsommer (US20170051611).
As to claim 17, Abbott teaches a method of closing a vessel having at least one stud, the method comprising: threading a first hydraulic compression tool onto the at least one stud (Figure 2 teaches a first hydraulic compression tool (40) that is threaded onto a stud (34) to close a head (16) to a body (14) of a pressure vessel (10).), wherein the first hydraulic compression tool comprises a body having a threaded shaft (Figure 2 teaches a body (42) with a threaded bore to engage the threaded shaft (34).), and a (Figure 2 teaches a piston (housing member (60)) that is received into the body (42) (where is engages with the stepped portion) and has a hydraulic chamber (67) with a port (62) and fluid passage (66).), and wherein the body and piston axially separate when the tool is mounted to the stud and the pressure chamber receives hydraulic fluid; injecting hydraulic fluid into the chamber to tension the at least one stud. (Col. 5, Lines 16-28 teach the hydraulic pressure enters the chamber (67) and forces the vessel into closing.)
Abbott does not disclose a plurality of jack bolts spaced uniformly from a longitudinal central axis at spaced apart locations about an outer periphery thereof, and torqueing the plurality of jack bolts to tighten the joint.
However, Hofsommer teaches a tensioning apparatus that uses a plurality of jack bolts spaced uniformly from a longitudinal central axis at spaced apart locations about an outer periphery thereof, and torqueing the plurality of jack bolts to tighten the joint.  (Figures 1 and 2 teach the jack bolts (11) are arranged circumferentially around a longitudinal center axis (L).  See Paragraph 0043.  Paragraph 0048 teaches that the clamping device (21), which houses the lifting means (40) is actuated first, then the screws are subsequently tightened and further tension the joint.) Applying the known pressure AND jack bolt tensioning technique of Hofsommer to the tensioning method of Abbott results in using the jack bolts of Hofsommer in combination with the tensioner of Abbott to achieve said tensioning.
One of ordinary skill in the art would have been motivated to apply the known pressure and jack bolt tensioning technique of Hofsommer with the tensioning method (Hofsommer Paragraph 0029)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known pressure and jack bolt tensioning technique of Hofsommer with the tensioning method of Abbott because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement to yield predictable results.  See MPEP 2143 (I)(D).

As to claim 18, Abbott in view of Hofsommer teaches the method of claim 17 comprising: threading a second hydraulic compression tool onto another stud (Abbot, Figure 1 teaches multiple tensioners (40) on a plurality of studs (34) of the vessel (10).), and simultaneously injecting hydraulic fluid into the pressure chamber of each hydraulic compression tool threaded onto each shaft (Abbott, Col. 7, Lines 6-11 teach the application of fluid is simultaneous for all tensioners (40).), wherein each of the pressure chambers is in fluid communication with other pressure chamber(s) (Abbott, Figure 1 teaches that the tensioners (40) are in fluid communication with one another.) to tension each stud to substantially equal preloads. (Abbott, Col. 7, Lines 14-16 teach that all the tensioners (40) are tightened the same amount.)

As to claim 19, Abbott in view of Hofsommer teaches the method of claim 17 comprising threading at least one multi jack bolt tensioner to another of the at least one stud adjacent to the hydraulic compression tool threaded onto the at least one stud. (Abbott, Figure 1 teaches tensioners used on adjacent studs.  Using the apparatus of Hofsommer with the technique of Abbott results in multi jack bolt tensioners being used adjacent to one another.)
Response to Arguments
Applicant's arguments filed 02 December 2020 have been fully considered but they are not persuasive. 
As to applicant’s arguments that “the clamping ring of Hofsommer is simply a washer and cannot be considered equivalent to the load bearing member of the recited invention”, examiner respectfully disagrees.  The washer “bears” the load of the jack bolts and thus is interpreted as capable of bearing a load, making it a load bearing member.
As to applicant’s argument that “a pressure chamber cannot be formed between the washer and the annular clamping nut of Hofsommer”, examiner respectfully asserts that this is not commiserate in scope with the rejection.  Examiner does not assert that a pressure chamber is formed in the cited area, because the pressure chamber limitation is cited to Percival-Smith in ¶14 above.  
Although the above quoted argument was directed towards the rejection of claim 1, the amendment to claim 16 also presents these limitations and is rejected using Hofsommer.  The following response is limited to the application of Hofsommer to claim 16.  Examiner provides Figure A above to explain the various interpretations of Hofsommer regarding the “load bearing member” limitation.  If the body of Hofsommer is interpreted as the top annular bodies (1 and 21), and the load bearing member is either the washer (12) or the base of the hydraulic system (40), then the pressure 
As to applicant’s argument that “Percival-Smith does not disclose, teach or suggest jackbolts whatsoever” and “Percival-Smith does not provide any structure in the cylinder body 41 in which jackbolts can extend therebetween to engage the cylinder body 42”, Examiner respectfully asserts that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As to applicant’s argument that the jackbolts would interfere with the fluid chamber if installed in section ‘b’, examiner respectfully asserts that the argument is not commiserate in scope with the rejection.
As to applicant’s argument that “such modification would require extensive redesign of the device” (referring to incorporating jack bolts into Percival-Smith), examiner respectfully disagrees.  As stated in the rejection, Percival-Smith already teaches the use of elongated members (Figure 2, Item 26) with the device and thus one of ordinary skill would understand the feasibility of incorporating the jackbolts of Hofsommer.  Thus, examiner asserts that boring a hole in section ‘a’ of Percival-Smith is not a substantial redesign of the device.  Additionally, Hofsommer teaches the 
As to applicant’s arguments that claims 17-19 are novel, non-obvious and allowable due to their dependence from claim 16, examiner respectfully asserts that claim 17 of the claims dated 02 December 2020 is independent.  Claims 17-19 do not appear to have any dependency to claim 16.
On Page 9 of the remarks, applicant asserts that Hofsommer does not teach the newly amended limitations that have been added to independent claim 16.  As noted above in ¶8-10, examiner has presented a new interpretation of Hofsommer based on the limitations.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854.  The examiner can normally be reached on MONDAY-FRIDAY from 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                             
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        15 January 2021